

 S163 ENR: Alaska Remote Generator Reliability and Protection Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. 163IN THE SENATE OF THE UNITED STATESAN ACTTo prevent catastrophic failure or shutdown of remote diesel power engines due to emission control
 devices, and for other purposes.1.Short titleThis Act may be cited as the Alaska Remote Generator Reliability and Protection Act.2.Revision of regulations required(a)In generalThe Administrator of the Environmental Protection Agency shall revise section 60.4216(c) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), by striking that was not certified and all that follows through compared to engine-out emissions and inserting must have that engine certified as meeting at least Tier 3 PM standards.(b)Emissions and energy reliability studyNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with the Secretary of Energy, shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report assessing options for the Federal Government to assist remote areas in the State of Alaska in meeting the energy needs of those areas in an affordable and reliable manner using—(1)existing emissions control technology; or(2)other technology that achieves emissions reductions similar to the technology described in paragraph (1).Speaker of the House of RepresentativesVice President of the United States and President of the Senate